Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 05/03/2021.  In the Amendment, applicant amended claim 6.  Claims 1-5 and 16-20 are cancelled.   As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 6-15. 

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 6-15 are pending.

Note:  The examiner suggests the applicant to contact the examiner and work together in order to move the case into better position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 6-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson (US Patent 9,069768, hereinafter Sampson), in view of Nepomniachtchi et al. (US PGPUB 2011/0091092, hereinafter Nepomniachtchi).
As per as claim 6, Sampson discloses:
 (Original). A digital file recognition and deposit system, said system comprising:
  	a processor (Sampson, e.g., fig. 1, associating with texts description, [col. 3, lines 38-57], “processor”); and
 	a non-transitory memory storing computer executable instructions that, when run on the processor (Sampson, e.g., fig. 1, associating with texts description, [col. 3, lines 38-57], “processor” and “memory”)), are configured to:
 	receive an unidentified file comprising at least one document image (Sampson, e.g., fig. 2, associating with texts description, [col. 6-7, lines 50-40], “…receive set of document… on a page to compare two images…”) ;
 	identify, based on a sender of the unidentified file,  a target client associated with the unidentified file, and further identify at least one account linked to the target client (Sampson, e.g., figs. 3-5, associating with texts description, [col. 8, lines 20-53], “…two documents that may be in the same class. The image 302 includes a word "Dresden" 304, a word "INVOICE" 306, a word "DATE" 308, and a word 
 	extract the at least one document image from the unidentified file (Sampson, e.g., figs. 3-5, associating with texts description, [col. 8, lines 20-53], (extract the metadata of document image); and
 	for each of the at least one document images (Sampson, e.g., [col. 7, lines 27-57], “…images”):
 	search a set of document templates for a matching document template that satisfies a threshold level of similarity to the document image (Sampson, e.g., fig. 2, associating with texts description, [col. 6-7, lines 50-40], “…on a page to compare two images…comparison indicates that the first and second documents are different, the 
 	create a labeled file, said labeled file comprising the document image and a label identifying the labeled file based, at least in part, on the matching document template (Sampson, e.g., figs. 2 and 15, associating with texts description, [col. 6-7, lines 50-40], “…classify documents, create templates for each class of documents, and create subgroups of documents using optical character recognition data…create a document class and an associated template for classifying documents similar to the first and second documents…”);
 	select an account from the at least one account based, at least in part on a predetermined mapping between document types and account types for depositing the labeled file (Sampson, e.g., fig. 2, associating with texts description, [col. 6-7, lines 50-56], “…grouping and classification… take a set of images and creates a set of classes from these images…”); and
 	deposit the labeled file in the selected account (Sampson, e.g., fig. 15, associating with texts description, [col. 21, lines 40-67], “…stores a template for each document class, act 1502. Each template includes a set or list of keywords. The templates may be stored in a template database. The document manager application 214 receives as input a document to be classified, act 1504…The document manager application 214 compares each template with the document to be classified…”) (the 
	To make records clearer regarding to the language of  “identify, based on a sender of the unidentified file,  a target client associated with the unidentified file” and “select an account from the at least one account based, at least in part on a predetermined mapping between document types and account types for depositing the labeled file”.
	However Nepomniachtchi, in an analogous art, discloses “identify, based on a sender of the unidentified file,  a target client associated with the unidentified file” (Nepomniachtchi, e.g., [0077-0078], “…send the processed images to the remittance…capture an image of a remittance coupon and an image of a check that can be used to make an electronic payment…deposit the check into a bank account…) and further see [0132], [0192], [0207], and [0231], “…Check data can also be optionally received (step 2307). The check data can be optionally provided by the user at the time that the check is captured. This check data can include various information from the check, such as the check amount, check number, routing information from the face of the check, or other information, or a combination thereof. In some embodiments, a mobile deposition application requests this information from a user of the mobile device, allows the user to capture an image of a check or to select an image of a check that has already been captured, or both, and the mobile deposit information provides the check image, the check data…”) (the examiner asserts that deposit a check into target client associated with the check, wherein deposit a check is an unidentified file),
select an account from the at least one account based, at least in part on a predetermined mapping between document types and account types for depositing the labeled file (Nepomniachtchi, e.g., [0077-0079], “…deposit the check into a bank account associated with the entity for which the electronic remittance is being performed…”) and [0120-0121],[0132], [0192], [207] and [0231] disclose deposit account). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Nepomniachtchiand Sampson for select document image to determine the quality of the image in order to deposit that expects an image of a check that associate with the acccount to archiving in deposit those information into the correct account/group/folder (Nepomniachtchi, e.g., [0207-0211]).

As per as claim 7, the combination of Nepomniachtchi and Sampson disclose:
 (Original). The system of claim 6, wherein, when the unidentified file comprises one or more pages, the computer executable instructions are further configured to:  	segment the unidentified file into the one or more pages (Sampson, e.g., [col. 2-3, lines 45-16], “…the documents are divided into 2 subgroups, subgroup 1 for documents 1, 3, and 5, and subgroup 2 for documents 2 and 4 because cluster set 2 includes 5 words, which is more than the number of words included in cluster set 1 or cluster set 3. As a result, documents 1, 3, and 5 are grouped together as first pages of invoices while documents 2 and 4 are grouped together as last pages of multi-paged invoices…”) and further see fig. 2, associating with texts description, [col. 6, lines 20-60]); 
 	define each page as a document image (Sampson, e.g., fig. 2, associating with texts description, [col. 2-3, lines 45-16] and [col. 6, lines 20-0]);
 	for each page of the one or more pages, execute the search for a matching document template, and create an identifier for the page based, at least in part, on the matching document template (Sampson, e.g., fig. 2, associating with texts description, [col. 6-7, lines 50-40], “…on a page to compare two images…comparison indicates that the first and second documents are different, the document manager application 214 may create a first document class and an associated first template for classifying documents similar to the first document…” and [col. 10, lines 1-28], “…compares the documents using generated word lists to group similar documents…a score exceeds a threshold value, then the two associated images may be considered "in the same class”..” and further see [col. 10, lines  40-60]) ;
 	group the one or more pages into uniform sets, each uniform set comprising one or more pages that have matching identifiers (Sampson, e.g., fig. 2, associating with texts description, [col. 6-7, lines 50-40], [col. 10, lines 1-28 and 40-60]);
 	for each uniform set that comprises more than one page, stitch the more than one page of the uniform set into a single document image (Sampson, e.g., fig. 2, associating with texts description, [col. 6-7, lines 50-40], [col. 10, lines 1-28 and 40-60]); and
 	perform the create, select, and deposit for each document image (Nepomniachtchi, e.g., [0077-0079], “…deposit the check into a bank account associated with the entity for which the electronic remittance is being performed…”) and .

As per as claim 8, the combination of Nepomniachtchi and Sampson disclose:  (Original). The system of claim 6, wherein satisfying a threshold level of similarity to the document image comprises satisfying a predetermined mapping between the set of document templates and a header on each document image, said header comprising a barcode and/or an alphanumeric document code (Sampson, e.g., fig. 2, associating with texts description, [col. 6-7, lines 50-40], [col. 10, lines 1-28 and 40-60]) and further see [col. 16, lines 20-60]).

As per as claim 9, the combination of Nepomniachtchi and Sampson disclose:  (Original). The system of claim 8, wherein the barcode and/or alphanumeric document code is extracted from the header using optical character recognition (“OCR”), (Sampson, e.g., figs. 2, 6 and 13, associating with texts description).

As per as claim 10, the combination of Nepomniachtchi and Sampson disclose:
 (Original). The system of claim 6, wherein the computer executable instructions are further configured to extract data from the document image, and update a database with the data (Sampson, e.g., [col. 7, lines 28-58]) and (Pandian, e.g., [234-235], “…update a database…performed on a field by field basis as the data is being 

As per as claim 11, the combination of Nepomniachtchi and Sampson disclose:
 (Original). The system of claim 6, wherein the set of document templates includes one or more contractual forms, one or more financial forms, and/or one or more identification documents. (Sampson, e.g., fig. 2, associating with texts description, [col. 6-7, lines 50-40]).

As per as claim 14, the combination of Nepomniachtchi and Sampson disclose:
(Original). The system of claim 6, further configured to be operable with unidentified files of the following file formats: pdf, png, tif, jpg, jpeg, gif, and pnp (Sampson, e.g., fig. 2, associating with texts description, [col. 6-7, lines 50-40], (image documents) and (Pandian, e.g., [0011], [0082-0083], “…images and can process a wide range of input file types, including .tif, .tiff, JPEG and .pdf…”).

As per as claim 15, the combination of Nepomniachtchi and Sampson disclose:  (Original). The system of claim 6, further configured to be operable when one or more of the at least one account is a prospective account, and wherein the at least one account includes one or more of a list of account types comprising: trust, investment, custody, estate, and banking (Pandian, e.g., [0082-0084], “…document is a Bank of America bank statement, operates to extract such key information as the account number, statement date…”).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson (US Patent 9,069768, hereinafter Sampson), in view of Nepomniachtchi et al. (US PGPUB 2011/0091092, hereinafter Nepomniachtchi) and further in view of Orttung et al. (US PGPUB 2013/0239185, hereinafter Orttung).
As per as claim 12, the combination of Nepomniachtchi and Sampson disclose:
 (Original). The system of claim 6, wherein the unidentified file is received as an email attachment (Nepomniachtchi, e.g., [0078], [0094], (electronic document)).
	But to make records clearer, regarding to the language of “email attachment”. 
However Orttung, in an analogous art, discloses “email attachment” (Orttung, e.g., [0042-0044], [0052], [0064-0066] and [0079], “…emailed with attached files …accounting or image…It may be emailed or uploaded or transferred by any of several electronic…”), (the examiner asserts upload file in the email = email attachment). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Orttung, Nepomniachtchi and Sampson to allow users sending images/files/document via email to archiving in faster service and reduce the need of manual label in order to save the cost and time (Orttung, e.g., [0055-0065]).

As per as claim 13, the combination of Nepomniachtchi and Sampson disclose:
(Original). The system of claim 6, wherein the system is configured to operate as an email plugin (Nepomniachtchi, e.g., [0078], [0094], (electronic document)).
	But to make records clearer, regarding to the language of “email plugin”. 
Orttung, in an analogous art, discloses “email plugin” (Orttung, e.g., [abstract], “login credential for legitimate social networking accounts) and   [0042-0044], [0052], [0064-0066] and [0079], [0179-0180], “…emailed with attached files …accounting or image…It may be emailed or uploaded or transferred by any of several electronic…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Orttung, Nepomniachtchi and Sampson to allow users sending images/files/document via email to archiving in faster service and reduce the need of manual label in order to save the cost and time (Orttung, e.g., [0055-0065]).

Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 05/03/2021 with respect to claims 6-15 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to xxx.

a.	Ceribelli et al.; (US PGPUB, US PAT 2015/0012489, hereafter Ceribelli), “SYSTEM AND METHOD FOR ENHANCED SYNCHRONIZATION OF RECORD ORGANIZED DATA BETWEEN DISPARATE APPLICATIONS” discloses allow multiple accounting software applications to make concurrent edits to the same documents and 
Ceribelli further teaches email with attach files ([0057], [0058-0059]), matching template (0064-0065). 
Ceribelli also teaches document contains images [0074-0076]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163